Citation Nr: 1750259	
Decision Date: 11/06/17    Archive Date: 11/17/17

DOCKET NO.  11-09 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD), unspecified depressive disorder, and bipolar disorder.

2. Entitlement to service connection for hypertension.   


REPRESENTATION

Veteran represented by:	Lauren Murphy, Agent


ATTORNEY FOR THE BOARD

Y. Taylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1992 to November 1995.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

Although the Veteran initially filed a claim for PTSD, the Veteran has also been diagnosed with unspecified depressive disorder and bipolar disorder.  To afford the Veteran the broadest possible scope for her claim of entitlement to a psychological disorder, the issue has been recharacterized accordingly to that of entitlement to service connection for an acquired psychological disorder, to include PTSD, unspecified depressive disorder, and bipolar disorder.  Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009).

The Board previously remanded this case for additional development in October 2013.  The case has been returned to the Board for appellate review.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into account the existence of this electronic record.  

The issue of hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence of record establishes that the Veteran has an acquired psychological disorder which is at least as likely as not related to the Veteran's service.  


CONCLUSION OF LAW

With resolution of reasonable doubt in the Veteran's favor, the criteria for service connection for an acquired psychiatric disorder, variously classified, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.125 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  If the VCAA is applicable, the Board must ensure that the required notice and assistance provisions of the law have been properly applied.

As for the psychiatric disorder claim, the Board is granting in full the benefit sought on appeal.  Therefore, the Board need not discuss whether there has been compliance with the VCAA because any noncompliance ultimately amounted to no more than harmless error.  38 C.F.R. § 20.1102 (2016).  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

II. Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a).  To establish entitlement to service-connected compensation benefits, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

Service connection for PTSD has unique evidentiary requirements. It generally requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125 (a) (i.e., DSM-IV); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304 (f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).

In determining whether service connection is warranted, the Board shall consider the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107 (b); 38 C.F.R. § 3.102 ; Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

In this case, the Veteran contends that she has a psychiatric disorder attributable to an alleged in-service sexual assault by a male non-commissioned officer while stationed in Germany, two attempted rapes, and marital problem in which her first spouse, who was also a service member, allegedly abused, harassed, and traumatized her; the Veteran stated that her spouse committed adultery and "many other vial acts," which includes giving her a sexually transmitted disease while she was pregnant.  She also stated that she was sexually harassed by officers due to her pregnancy.  See August 2007 VA Form 21-0781a Statement in Support of Claim for Service Connection Post-Traumatic Stress Disorder (PTSD) Secondary to Personal Trauma; October 2017 Statement in Support of Claim.  

The Veteran's claim is therefore predicated on an allegation of a physical and sexual assault while she was in the military.  Because personal trauma is an extremely personal and sensitive issue, many incidents are not officially reported, which creates an evidentiary difficulty with respect to the occurrence of the claimed stressor.  In such situations, it is not unusual for there to be an absence of service records documenting the events the veteran has alleged.  The victims of such trauma may not necessarily report the full circumstances of the trauma for many years after the trauma.  See VBA Manual M21-1, III.iv.4.H.4.b (Change date May 1, 2015).

Accordingly, VA cannot use the absence of service record documentation or lack of report of in-service sexual assault to military authorities as evidence to conclude that a sexual assault did not occur.  AZ v. Shinseki, 731 F.3d 1303, 1318 (Fed. Cir. 2013).  When a PTSD claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  38 C.F.R. § 3.304 (f)(5).  See also Patton v. West, 12 Vet. App. 272, 277 (1999).  It is often necessary to seek alternative evidence that may demonstrate the presence of markers.  The term marker refers to evidentiary signs, events, or circumstances indicating a possibility that the claimed stressor occurred, such as reports, lay statements, or behavioral changes that may be associated with the approximate timeframe of the claimed stressor.  See VBA Manual M21-1, IV.ii.1.D.5.m. (Change date April 14, 2016).

Evidence of behavior changes following the claimed assault is another type of relevant evidence that may be found in these sources.  That is, if service treatment records and service personnel records contain no explicit documentation that personal trauma occurred, and alternative sources of evidence do not provide credible supporting evidence of personal trauma, VA should consider secondary evidence including evidence of behavioral changes around the time of, and after, the incident(s).  See VBA Manual M21-1, III.iv.4.H.4.d. (Change date May 1, 2015).

Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304 (f)(5).

Corroboration of every detail of a claimed stressor, including the veteran's personal participation, is not required; rather, a veteran only needs to offer independent evidence of a stressful event that is sufficient to imply his or her personal exposure.  See Pentecost v. Principi, 16 Vet. App. 124, 128 (2002) (quoting Suozzi v. Brown, 10 Vet. App. 307 (1997)).

For a PTSD claim based on personal assault, an after-the-fact medical opinion can serve as the credible supporting evidence of the stressor.  That is, VA examiners can interpret the evidence of record to confirm the occurrence of in-service physical assault, sexual assault, or harassment.  38 C.F.R. § 3.304 (f)(5); Menegassi v. Shinseki, 638 F.3d 1379, 1383 (Fed. Cir. 2011); Bradford v. Nicholson, 20 Vet. App. 200, 207 (2006); Patton v. West, 12 Vet. App. 272, 280 (1999).

Upon review of the evidence of record, the Board concludes, with resolution of reasonable doubt in her favor, that the Veteran is entitled to service connection for an acquired psychiatric disorder, variously diagnosed.

Initially, an August 2010 evaluation provided by a clinical psychologist for Social Security Administration shows a current diagnosis of PTSD in accordance with 38 C.F.R. § 4.125 (a) (i.e., DSM-IV).  Further, a November 2016 VA examination notes a current diagnosis of unspecified depressive disorder, with anxious distress.  Lastly, a January 2010 VA mental health note indicates that the Veteran has been assessed with bipolar disorder.  

Second, the evidence of record establishes that the Veteran had experienced depression during her service as described by the October 1995 separation examination.  It is stated that the depression or excessive worry was "due to all of the pressures of daily life."  In addition, the physician's summary and elaboration section in the report indicates that the Veteran was currently seen by a health care provider for her depression.  No depression was noted in the June 1992 entrance examination.  

In addition to meeting the in-service requirement for service connection, the depression episodes described in the Veteran's separation examination also satisfy the requirement of a behavioral change that may constitute credible evidence of the stressor for sexual trauma under 38 C.F.R. § 3.304 (f)(5) and Pentecost v. Principi. 

The Veteran has submitted evidence indicating her behavioral change.  Ms. S., who has known the Veteran since 1991, provides a statement that she noticed differences in the Veteran's behaviors after the Veteran came back from the service and also noted that the Veteran now had some hygiene issues as well as psychiatric symptoms.  

In addition, the Veteran reported during the November 2016 VA examination that she "did okay in the service for the first 3 years, but that her last 4 months she became very insubordinate and received a Field Grade Article 15."  See November 2016 VA PTSD examination at 5.  The record also reveals that upon finding out she was pregnant, the Veteran initially indicated a willingness to stay in service, but approximately 1 month later, changed her mind.  This is consistent with her indications that she was harassed during her pregnancy.

Hence, there is evidence which could be interpreted as corroborative evidence that the alleged in-service sexual assault or harassment may have occurred.  38 C.F.R. § 3.304 (f)(5); Cohen, 10 Vet. App. at 147 ; Moreau, 9 Vet. App. at 395.  Specifically, there is evidence of unexplained behavioral changes and deterioration in the Veteran's mental conditions.  For corroboration in assault cases, what is required is that sufficient circumstantial evidence exists that the alleged assault may have a basis in fact.  The Board emphasizes that a stressor need not be corroborated in every detail.  Pentecost, 16 Vet. App. at 128.

With regard to a nexus, the August 2010 evaluation provided by a clinical psychologist for Social Security Administration attributed the Veteran's psychiatric disorders to stressors of the traumatic events in service.  The psychologist states: 

[The Veteran] reported that while in the military [she] was the victim of two attempts of rape - she denied having had any symptoms of anxiety or depression prior to this.  As a result of the 2 pervious rape attempts she experiences event(s) that involved actual or threatened death or serious injury, or a threat to the physical integrity of herself.  During this event(s) she experienced intense fear and helplessness.  She experiences recurrent and intrusive distressing as if the traumatic event were recurring again.

The psychologist is highly qualified to identify various mental health issues and to render opinions as to their etiology. While it does not appear that the examiner had access to the claims file, the examiner's conclusions were based on extensive interview with the Veteran which was generally consistent with the evidence contained in the claims file.

Moreover, the Veteran's contentions regarding the in-service stressor and the onset of her anxiety and depression have remained remarkably consistent over time and in varied contexts. When the Veteran first reported to a VA PTSD program in August 2007, she reported that he experienced some sexual harassment while in service and developed a STD while pregnant during the service.  At the August 2010 evaluation for Social Security Administration disability benefits, she reported that her anxiety and anxious behavior onset after the sexual assault incidents during service. 

Significantly, as to the statements made in connection with Social Security Administration benefits, the Veteran had no motive to identify the stressor as having occurred during service.  See Fed. R. Evid. 803 (4) (noting that statements made to physicians for the purposes of diagnosis and treatment are exceptionally trustworthy and not excluded by the hearsay rule because the declarant has a strong motive to tell the truth in order to receive proper care); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) ("[R]ecourse to the [Federal] Rules [of Evidence] is appropriate where they will assist in the articulation of the Board's reasons").  Given this consistency, the Board finds the Veteran's statements in this regard to be generally credible. 

As directed by the October 2013 Board remand, the Veteran was afforded a VA PTSD examination in November 2016.  At this examination, the examiner did not find a positive nexus for the Veteran's diagnosed unspecified depressive disorder because the examiner found that it did not appear that the Veteran had significant mental health issues either during or right after her time in the military.  The examiner noted that the Veteran sought mental health treatment for the first time in 2007 and that VA medical records indicated that the Veteran was likely engaging in treatment in an attempt to obtain service connection. 

The Board finds this negative nexus opinion in the VA examination less probative because the examiner's reason is contrary to the evidence of record indicating that she reported and sought treatment for her depression while in service and also because the examiner did not specifically quote or explain what part of the VA medical records indicated the Veteran's alleged motives for seeking treatment.  

In short, there is sufficient evidence to grant the claim.  Although it was not based on a thorough review of the claims file, the SSA medical opinion was favorable and provided by a competent psychologist with an adequate background knowledge of the Veteran's medical history.  Although service treatment records are otherwise negative for any report of sexual harassment, there is circumstantial evidence corroborating the claimed in-service assault, and a note of depression in service.  Further, considering the additional supporting medical notations and the consistency of the Veteran's contentions over time, the Board finds that the evidence presently before the Board is approximately evenly balanced as to whether her acquired psychiatric disorders, variously diagnosed, are related to the in-service assault.  As such, the Veteran is entitled to the benefit of the doubt.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) ("By requiring only an 'approximate balance of positive and negative evidence' the Nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding...benefits.").


ORDER

Entitlement to service connection for an acquired psychiatric disorder, variously classified, is granted. 

REMAND

Regarding the claim for service connection for hypertension, after a careful review of the record, the Board finds that further development is necessary because the evidence relevant to her claim on file is likely to be incomplete. 

First, the Veteran's electronic claims file does not contain evidence of a VCAA letter sent to the Veteran in regard to her claim of service connection for hypertension.  If this letter was sent, it must be associated with the claims file.  If such a letter has not been sent, the RO must notify the Veteran of the elements of a service connection claim, as regards her claim for service connection for hypertension.  

Further, possibly due in part to the above notice deficiency, the Veteran's claims file does not contain any medical records dating from 1996 through 2006.   She should be asked to provide information concerning any treatment she had during those years.  Otherwise, the November 2016 VA cardiovascular examination may be based on incompletely developed claims file.  

Under 38 U.S.C.A. § 5103A(b)(1), VA is required to make reasonable efforts to obtain relevant records that the claimant has adequately identified and authorized VA to obtain.  In a disability compensation claim, VA must make efforts to obtain the claimant's service treatment records, if relevant; other relevant records pertaining to the claimant's active military, naval, or air service that are held by a governmental entity; VA medical records or records of examination or treatment at non-VA facilities authorized by VA; and any other relevant records held by any Federal department or agency.  38 C.F.R. § 3.159(c)(3).  

Here, the AOJ failed to provide the Veteran with adequate notice to assist her in developing her claims file.  In particular, the Veteran was not given an opportunity to provide information concerning history of her claimed hypertension and where the AOJ could locate pertinent information, if any.  

Therefore, VA is yet to comply with the statutory requirements of the duty to notify and assist under the VCAA.  The AOJ must notify the Veteran what evidence must be obtained to help her claim and also must make reasonable efforts to identify and obtain the records in order to satisfy its duty to notify and assist the Veteran under § 5103A(b)(1).  

Accordingly, the case is REMANDED for the following action:

1. Associate with the Veteran's claims file a copy of the VCAA letter sent to the Veteran with regard to his hypertension.  If such a letter was not issued, issue a VCAA letter notifying the Veteran of the elements required to substantiate a service connection claim.

2. Contact the Veteran for information concerning any treatment she may have had for hypertension in the years immediately following service.  Her assistance in obtaining private records may be solicited as needed. Obtain any outstanding records that are identified.  All attempts to obtain records should be documented in the claims file.  

3. After the development requested has been completed, the AOJ should review any examination report.  If the evidence developed suggests that an addendum opinion is needed to the most recent report, the AOJ should undertake to obtain an addendum or additional examination in accordance with applicable procedures.

4. Then, the AOJ should readjudicate the claim on appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case, allow the appropriate time for a response, and then return the case to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


